DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                 
1- This office action is a response to an application filed on 12/03/2019, in which claims 1-20 are currently pending. The application claims Priority from Provisional Application 62777083, filed 12/08/2018 and claims Priority from Provisional Application 62780230, filed 12/15/2018.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 12/03/2019. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Light receiving system in claims 1, 11 and 20, 
Processor in claims 1 and 20, 
beam splitting element, reflecting element, optical detection element, signal processing module in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 20 read "to emit a plurality of beams of light that forms a grid-shaped projection pattern when the plurality of beams of light is incident on a surface", and its equivalents. The limitation is unclear to the Examiner. A person having ordinary skills in the art will not be able to determine the metes and bounds of the claims due to the conditional limitation "when." Since it is understood that with the use of the limitation "when",  any following limitation may or may not be required, thus making the claims indefinite, i.e. it is not certain that the claimed limitations following the "when" limitation will occur in the device or not, thus it is not certain that the limitations are positively required in the device.
For Examination purposes, both options will be considered, i.e. occurring and not occurring.
Claims 2-10 and 12-19 are similarly rejected by virtue of their dependence on claims 1 and 11.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Pacala et al. (PGPUB No. 2018/0329065).


As to claims 1-3, 11-13 and 20, Pacala teaches a distance sensor, its method of use and the corresponding NTCRM (Abstract and Figs. 1-30, ¶ 69-72 for ex.), comprising: a projection system (Figs. 4-30; module 406 and its equivalents), the projection system comprising: a plurality of laser light sources arranged in an array; (Claims 2, 12) wherein the plurality of laser light sources comprises a plurality of vertical cavity surface emitting lasers that emit infrared light (¶ 85; IR VCSEL array 414, 802, 1020/1018 and equivalents), to emit a plurality of beams of light (814/818, 1110/1112, 1024 and its equivalents) that forms a grid-shaped projection pattern when the plurality of beams of light is incident on a surface (¶ 50 and Fig. 8 for ex.; a set of spots is formed on the surface of the object to be measured); and a compensation optic (416, 1018, 1114, 1414 and their equivalents)  to minimize a magnification-induced curvilinear distortion of the grid-shaped projection pattern before the plurality of beams of light is incident on the surface (although this is perceived as an intended use and that all the lenses do affect the wave propagations through space and distortion can be arbitrarily chosen so that any modification of the wave curvatures can be considered as minimizing the distortion. Moreover, one can consider ¶ 36, 147-152, 247-248); (claims 3, 13) wherein the projection system further comprises: a first lens positioned between the plurality of laser light sources and the compensation optic, to magnify the grid-shaped projection pattern (Figs. 11-15 for ex.; module 1119-1121 and/or its equivalents); a light receiving system (Figs. 1-2; 100, 200, 408, 820, 1001, 1504 and their equivalents) to capture an image of the grid-shaped projection pattern on the surface (Figs. 1-15, 27-30); and a processor (104/114 and its equivalents) to calculate a distance from the distance sensor to the surface, based on an appearance of the grid-shaped projection pattern in the image (¶ 9-23, 67-72, 82, 90, 95, 97, 101, 121-122).  

As to claims 4, and 14, Pacala teaches the distance sensor of claim 3 and its method of use of claim 13, wherein the first lens is a converging lens (Figs. 11-15 for ex.; module 1119-1121 and/or its equivalents converge respective lights through aperture layer 1109 and its equivalents).  

As to claims 5 and 15, Pacala teaches the distance sensor of claim 4 and its method of use of claim 14, wherein the compensation optic comprises: a second lens (first lens of system 1414 in Fig. 14 or lens 1528 in Fig. 15C for ex.) positioned behind a focal point of the first lens, wherein the second lens is also a converging lens (Figs. 14, Fig. 15C, Fig.  for ex.).  

As to claims 6, 9,  16 and 18, Pacala teaches the distance sensor of claims 4, 8 and its method of use of claims 13 and 14, wherein the compensation optic 19MAG/018 comprises: a diffractive optical element positioned at a focal point of the first lens (aperture layer 1109 for ex. and its equivalents); wherein the first lens is an aspheric lens (any of the two half spherical parts of the module in Fig. 11 can be considered here).  

As to claims 7 and 17, Pacala teaches the distance sensor of claim 6 and its method of use of claim 16, wherein the compensation optic further comprises: a second lens, wherein the diffractive optical element is positioned between the first lens and the second lens (Figs. 14, 15C for ex.).  

As to claims 8, 10 and 19, Pacala teaches the distance sensor of claims 3 and 1, and its method of use of claim 11, respectively, wherein the first lens is an aspheric lens (any of the two half spherical parts of the module in Fig. 11 can be considered here).  



Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, to overcome the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886